Name: Commission Regulation (EEC) No 1042/92 of 27 April 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 92 Official Journal of the European Communities No L 110/47 COMMISSION REGULATION (EEC) No 1042/92 of 27 April 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as amended by Regulation (EEC) No 765/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26 . 6. 1991 , p. 41 . (') OJ No L 52, 27. 2 . 1992, p. 34. (4) OJ No L 83, 28 . 3 . 1992, p. 20. No L 110/48 Official Journal of the European Communities 28 . 4. 92 ANNEX to the Commission Regulation of 27 April 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 18 from 4 to 10 May 1992 Week No 19 from 11 to 17 May 1992 Week No 20 from 18 to 24 May 1992 Week No 21 from 27 to 31 ay 1992 0104 10 90 (') 95,565 93,713 90,719 87,730 0104 20 90 (') 95,565 93,713 90,719 87,730 0204 10 00 O 203,330 199,390 193,020 186,660 0204 21 00 O 203,330 199,390 193,020 186,660 0204 22 10 (2) 142,331 139,573 135,114 130,662 0204 22 30 (2) 223,663 219,329 212,322 205,326 0204 22 50 (2) 264,329 259,207 250,926 242,658 0204 22 90 (2) 264,329 259,207 250,926 242,658 0204 23 00 (2) 370,061 362,890 351,296 339,721 0204 50 1 1 (2) 203,330 199,390 193,020 186,660 0204 50 13 (2) 142,331 139,573 135,114 130,662 0204 50 15 (2) 223,663 219,329 212,322 205,326 0204 50 19 (2) 264,329 259,207 250,926 242,658 0204 50 31 (2) 264,329 259,207 250,926 242,658 0204 50 39 (2) 370,061 362,890 351,296 339,721 0210 9011 (3) 264,329 259,207 250,926 242,658 0210 90 19 (') 370,061 362,890 351,296 339,721 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90 , (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . O The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.